DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered. 

Claim Objections
In claims 41 and 42, the language “…abdomen of said user [[,]] and configured to …” should be changed for clarity.
In claim 45, the language “…wherein said sanitary stoma system is hypoallergenic [[,]] and configured to reduce instances …” should be changed for clarity.
In claim 46, the language “…is sterile [[,]] and configured to reduce instances …” should be changed for clarity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is inoperative. 
Claim 35 calls for “… wherein said sanitary stoma system is washable and reusable.” Parent claim 33 describes “… said plurality of absorbent sheets arranged in a linear fashion removably connected end to end …” The specification does not explain how a user would use a plurality of removably connected absorbent sheets that are also washable. For example, if a user detaches an individual sheet, the sheet cannot be rejoined and reassembled after washing the system. The presence of perforations or score lines also appears to preclude the practice of washing the sheets, since the perforated areas will tear or fracture during washing. Therefore, the combination of a removable sheet and washability appears inoperative. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 33, 38, 41-44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer; Melanie Juel (US 20100145292 A1) in view of Wojcik; Steven James et al. (US 20110079671 A1). 
Regarding claim 33, Mayer discloses a sanitary stoma system (¶ [0015], Stoma Cap, is a device suitable for temporarily capping a stoma; ¶ [0038], Stoma Cap device 1), the system comprising: 
an absorbent material (¶ [0038], The internal cavity of the device is shown to contain an amount of absorbent material 2); 
wherein said absorbent material is assembled in a cylindrical shape (¶ [0044], Optional absorbent material 2 is shown inside the cavity of the liner which is inside the cavity of Stoma Cap 1; Figs. 2 and 3 show that absorbent material 2 conforms to the generally cylindrical shape of Stoma Cap device 1);  
wherein said absorbent material is at least 3.81 cm (1 %") in width (¶ [0038] Stoma Cap device 1, typically approximately 5 to 7.5 centimeters (2 to 3 inches) long). 
Mayer teaches the invention substantially as claimed by Applicant but does not explicitly disclose at least eight square absorbent sheets including absorbent plies, wherein the sheets are arranged in a linear fashion and removably connected end to end, wherein the sheets are assembled in a wound roll and wherein an outermost absorbent sheet includes an adhesive. Wojcik discloses a coreless tissue product (¶ [0007], [0009], [0041], [0043] FIG. 1, a bath tissue roll 11), comprising: 
at least eight absorbent sheets, said sheets including a plurality of absorbent plies (¶ [0015] The tissue sheet, for instance, may comprise, a bath tissue, a paper towel, a napkin, a facial tissue, or the like; ¶ [0018] Tissue sheets can be one ply or multiple plies); 
said plurality of absorbent sheets arranged in a linear fashion removably connected end to end (¶ [0046] If desired, the tissue sheet 13 of the bath tissue roll 11 can include perforation lines); 
wherein said plurality of absorbent sheets are assembled in a wound roll (¶ [0043], a bath tissue roll 11 is comprised of a tissue sheet 13 that has been spirally wound into a roll);  
wherein said absorbent sheets are square in shape (¶ [0046], The perforation lines can be present at regular intervals); and 
wherein an outermost absorbent sheet includes an adhesive such that said tissue product is configured into a stable roll capable of being placed upon a stoma of a user to absorb and contain bodily fluids excreted from said stoma (¶ [0049], the tissue roll can be formed so as to have substantially no passageway; ¶ [0066] adhesive applicator module 62 … may be configured to apply a relatively small amount of adhesive on a trailing edge of a tissue sheet in order to finish the tissue roll … so that the roll remains wound as the roll is later cut and/or packaged). 
Regarding the limitation of absorbent sheets being square in shape, Wojcik calls for providing perforation lines at regular intervals along the length of the absorbent sheets (¶ [0046]). A skilled artisan would have been able to Mayer with the perforated sheet of Wojcik by constructing an absorbent sheet approximately 2-3 inches wide, perforating it at an interval of the same dimension and then rolling it into a solid cylinder. 
Wojcik provides a pre-assembled absorbent product in a stable cylindrical shape. One would be motivated to modify Mayer with the absorbent plies assembled in a wound roll of Wojcik to absorb fluids effectively with an existing product since Mayer does not describe details of the absorbent material 2, and suggests to use a packaged, ready-to-use material (¶ [0044]). Therefore, it would have been obvious to modify Mayer with the assembled and rolled tissue product of Wojcik in order to select an existing absorbent product for absorbing fluids near a stoma. 

Regarding claims 38 and 44, Mayer is silent whether the system includes a cellulose fiber or is biodegradable. Wojcik discloses a tissue product including a cellulose fiber material configured to increase structural strength; wherein said tissue product is biodegradable (¶ [0015], The tissue sheet, for instance, may comprise, a bath tissue, a paper towel, a napkin, a facial tissue, or the like; ¶ [0047], FIG. 2, a roll of paper towels or napkins 111 is shown); (¶ [0047], FIG. 2, a roll of paper towels or napkins 111 is shown). 
Regarding the limitation of a cellulose fiber or biodegradable system, Wojcik discloses a paper product (¶ [0015], [0047]). Paper is generally manufactured from wood pulp fibers, obtained from trees or other plants which contain cellulose. Therefore, the system is biodegradable. 
Wojcik selects a commonly available absorbent material. One would be motivated to modify Mayer with the cellulose or paper of Wojcik to construct an absorbent product with an easily obtained material. Therefore, it would have been obvious to modify Mayer with the cellulose of Wojcik in order to construct an absorbent product with conventional materials. 

Claims 34, 36, 37, 39 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer and Wojcik, further in view of McDaniel; Mary Lou et al. (US 20140005627 A1).
Regarding claim 34, Mayer and Wojcik are silent whether the system is disposable via a sanitary system. McDaniel discloses a tampon (¶ [0007], [0040], pledgets and tampons of the current disclosure are described for use as a menstrual device; ¶ [0042], tampon 10); 
wherein said sanitary stoma system is disposable via a sanitary system (¶ [0042], the tampon 10 can have a length 22 from about 30 mm to about 80 mm … the tampon 10 can have a compressed width 24 prior to usage from about 2, 5, 8, 10, 12, or 14 mm to about 20 or 30 mm). McDaniel describes a wound roll having dimensions that make it suitable for flushing. A user would have been motivated to flush or dispose of the wound roll in a sewer for convenience. 
Regarding claim 36, Mayer and Wojcik are silent whether the system includes a lanyard. McDaniel discloses a tampon including a lanyard configured to allow said user to easily remove said tampon (¶ [0042], withdrawal aid 14; ¶ [0064], a withdrawal aid 14 and a cover 138 can be associated with the fleece 30). 
McDaniel provides a structure for grasping an absorbent mass while keeping a user’s hands clean (¶ [0131]). One would be motivated to modify Mayer and Wojcik with the lanyard of McDaniel to permit a user to remove or extract the wound roll while substantially distancing their hands from the wound roll. Therefore, it would have been obvious to modify Mayer and Wojcik with the lanyard of McDaniel in order to minimize contact between a user’s hands and the wound roll. 

Regarding claims 37, 39 and 45, Mayer and Wojcik are silent whether the system includes cotton or synthetic fibers and whether the system is hypoallergenic. McDaniel discloses a tampon that includes a cotton material configured to improve absorbency or synthetic fibers configured to increase structural strength (¶ [0049], The fibrous materials can include, but are not limited to, natural and synthetic fibers such as, but not limited to, polyester, acetate, nylon, cellulosic fibers such as wood pulp, cotton, rayon, viscose, LYOCELL™). 
Regarding the limitation of a hypoallergenic system, McDaniel selects fibers including polyester, acetate, nylon, cotton or rayon which are known as hypoallergenic. One would be motivated to modify Mayer and Wojcik with the cotton or synthetic fibers or hypoallergenic materials of McDaniel to construct the absorbent sheets from readily available materials and to avoid provoking an allergic reaction in a user. 
Regarding claims 41-43, Mayer discloses a sanitary stoma system wherein said sanitary stoma system is affixable to an abdomen of said user, configured to absorb urine, wherein said sanitary stoma system is affixable to an abdomen of said user, configured to absorb feces or wherein said sanitary stoma system is affixable to a backside of said user (¶ [0040], flange 7, which can be slipped over Stoma Cap 1 to adhesively attach to skin 6 without allowing leakage). Mayer’s flange 7 includes an adhesive and is capable of being secured to any region of a user’s body. 

Regarding claim 46, Mayer discloses that said sanitary stoma system is sterile, configured to reduce instances of inflammation during use (¶ [0016], It can be easily cleaned after each use, and non-disposable embodiments can be easily sterilized before each use). 
 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer and Wojcik, further in view of Blanton; Catherine Carroll (US 5688260 A).
Regarding claim 35, Mayer and Wojcik are silent whether the system is washable and reusable. Blanton discloses a washable, reusable, fabric, internally worn, device for collecting vaginal discharges (col. 1, lines 1-7), comprising: 
absorbent sheets (col. 2, lines 45-55, a piece of fabric such as a woven rectangular cloth 10 … the fabric preferably is a 100% cotton cloth closely, but not tightly, woven to form a moisture absorbent, soft layer of the type commonly used for diapers);
wherein said device is washable and reusable (col. 4, lines 10-12, the tampon may be easily removed and washed, and may be reused many times).
Blanton permits a user to wash and reuse an absorbent article to reduce its cost (col. 2, lines 12-17). One would be motivated to modify Mayer and Wojcik with the reusable construction of Blanton to reduce the cost of using an absorbent article. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer and Wojcik, further in view of Hirschman; Shalom Z. (US 3726277).
Regarding claim 40, Mayer and Wojcik are silent whether the wound roll comprises a chemical treatment to reduce odors. Hirschman discloses a feminine hygienic pad (col. 1, lines 34-40; col. 2, lines 25-31, pad 10), comprising: 
an absorbent sheet including absorbent material (col. 2, lines 32-40, The pad 10 is formed of soft, flexible, non-shredding highly absorbent, but non-swelling material, such as thin cellulose sheeting in roll form);
wherein said sheet includes a chemical treatment to reduce odors (col. 3, lines 19-25, the pads 10, 10A, or 10B may be impregnated with selected scents, medications, or combinations thereof to thereby mask the odor of the absorbed urine or other discharges).
Hirschman masks odors and reduces the risk of an allergic reaction. One would be motivated to modify Mayer and Wojcik with the odor-reducing chemical of Hirschman to since McDaniel’s tampon is intended to absorb body fluids. Therefore, it would have been obvious to modify Mayer and Wojcik with the deodorant of Hirschman in order to prevent odors. 
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer and Wojcik, further in view of Boehringer, John R. et al. (US 20050209574 A1).
Regarding claim 47, Mayer and Wojcik lack an antibacterial treatment. Boehringer discloses a therapeutic wound packing material (¶ [0002], [0046]), comprising: 
an absorbent sheet assembled in a wound roll (¶ [0051] Spiral wound packing 500 illustrated in FIGS. 6A and 6B is formed by rolling corrugated unit 450); 
wherein said material includes an antibacterial treatment configured to reduce instances of infection during use (¶ [0046], Additionally, fiber treatments such as hyaluronic acid or antimicrobial silver may be incorporated into wound packing 100). 
Boehringer applies therapeutic or curative agents to a user’s skin (¶ [0046]). One would be motivated to modify Mayer and Wojcik with the antibacterial treatment of Boehringer to prevent an infection or resolve irritation. Therefore, it would have been obvious to modify Mayer and Wojcik with the antibacterial treatment of Boehringer in order to deliver therapeutic agents to the user. 

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer and Wojcik, further in view of Slayton; Nancy Deters et al. (US 20100243499 A1).
Regarding claim 48, Mayer and Wojcik are silent whether the system is packaged in multiples of three. Slayton discloses a package having a plurality of modules containing tampons (¶ [0001], [0005], [0019], [0021], [0023], [0027], FIG. 1, modular package 10);
wherein said tampons are packaged in multiples of three (¶ [0033], FIG. 7, modular package 10 … modules 11 can be folded into modular package 10 having a three dimensional shape, such as, e.g., a rectangular prism; ¶ [0036] FIG. 10, modular package 10 includes a plurality of modules 11).
In Figs. 7 and 10, Slayton shows packages that contain six and three modules 11, respectively. Slayton packages and organizes absorbent articles in a number that a user is likely to use over a short time span. One would be motivated to modify Mayer and Wojcik with the multiple-unit packaging of Slayton to provide a convenient supply of absorbent articles for a user. Therefore, it would have been obvious to modify Mayer and Wojcik with the multiple-unit packaging of Slayton in order to supply a user with a sufficient number of absorbent articles.

Response to Arguments
The rejections of claims 27 and 28 under 35 USC § 101 are withdrawn in view of the amendments filed 24 January 2022. 
Applicant’s arguments filed 24 January 2022 regarding the rejection of claims 19-32, under 35 USC § 103 over Mayer, McDaniel, Blanton and Hirschman, have been fully considered and are persuasive. After further consideration, new claims 33-48 are rejected on new grounds under 35 USC § 103 over Mayer, Wojcik, McDaniel, Blanton, Hirschman, Boehringer and Slayton (see above). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu; Zhiying et al.	US 20170204304 A1
Muller; Barbara	US 20060252008 A1
Stoeffler; Yves et al.	US 20210127909 A1
Addison, Deborah	US 20050148920 A1
Weisang; Nicolas et al.	US 20170280946 A1
Nagubadi; Rajendra P.	US 20180273329 A1
Biagiotti; Guglielmo	US 6936305 B1
Esquivel; Roberto	US 5972456 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781